Title: From George Washington to Clement Biddle, 28 November 1797
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 28th Novr 1797

I have lately received a letter from a Mr Small of Philadelphia, informing me that the Coach I used in the City, was yet unsold; that it was accumulating expence; and not more than two hundred dollars had been offered for it; when, according to his acct $300 was the value fixed thereon.
I intended to have sent his letter to you, but it has been mislaid, or lost. I shall beg the favour of you, however, to sell, or cause it to be sold, for whatever it will fetch. Who limited the price to $300 I know not, but took it for granted that it had been disposed of many a day ago. Receive, and place the proceeds to the credit of Dear Sir Your obedient Hble Servt

Go: Washington

